Order entered November 10, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00894-CV

         TEXAS HEALTH AND HUMAN SERVICES COMMISSION, Appellant

                                                V.

                                  JOSEPH MCRAE, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-04163

                                            ORDER
       We GRANT appellant’s November 6, 2014 unopposed motion for an extension of time

to file a reply brief. Appellant shall file a reply brief by November 24, 2014.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE